         Case 3:21-mj-70002-JPO Document 1 Filed 01/12/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

________________________________
                                        )
United States of America,               )        Report No.: 00052-2020-CID055-
             Plaintiff,                 )        008667
                                        )        Criminal No.:
             vs.                        )        Date:
                                        )        Information
Marcus L. Baker,                        )        Violation: Title 21 U.S.C. § 844
             Defendant.                 )
________________________________)
The United States Attorney charges that:

                                       COUNT I

On or about May 23, 2020, at Fort Leavenworth, Kansas, which is within the special
maritime and territorial jurisdiction of the United States and the District of Kansas,
Defendant,

                                 MARCUS L. BAKER,

did, possess a controlled substance, to wit: marijuana, in violation of Title 21, U.S.C.
§844. (Class A Misdemeanor.)

Attached to this information is the CID Report as probable cause


                                        STEPHEN R. MCALLISTER
                                        United States Attorney

                                                                    Digitally signed by
                                          ROCCO.SABRINA.ANT ROCCO.SABRINA.ANTOINETTE.15458
                                          OINETTE.1545884719 84719
                                                              Date: 2020.12.30 11:59:22 -06'00'
                                         _________________________________
                                         SABRINA A. ROCCO
                                         Special Assistant United States Attorney


The court has reviewed the above information and the documentation attached thereto
and finds from them that probable cause has been shown to permit the filing of the
information.

Filed


U.S. Magistrate Judge
